     Case 2:20-cv-03343-JFW-KS Document 13 Filed 07/14/20 Page 1 of 1 Page ID #:58


 1

 2

 3

 4

 5                                                                                        JS-6
 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11     ANTHONY BOUYER, an individual,                         Case No. 2:20-cv-03343-JFW-KSx
12
                       Plaintiff,                               ORDER DISMISSAL WITH
13
                                                                PREJUDICE
14     v.
15     ALTAPO – BELLWOOD BUILDING,
16     LLC, a California limited liability
       company; and DOES 1-10, inclusive,
17

18                     Defendants.
19

20
            After consideration of the Joint Stipulation for Dismissal of the entire action with Prejudice
21
     filed by Plaintiff Anthony Bouyer (“Plaintiff”) and Altapo-Bellwood Building, LLC
22   (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s Complaint in the
23   above-entitled action, in its entirety. Each party shall bear his or its own costs and attorneys’ fees.
24          IT IS SO ORDERED.
25

26   DATED: July 14, 2020
                                            UNITED STATES DISTRICT JUDGE
27

28



     [Type here]
